884 F.2d 581
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory Lynn YANCEY, et al., Plaintiffs-Appellants/Cross-AppelleesRaymond S. Bogucki, Gregory K. Berry, J. B. Rees,Attorney/Appellants/Cross-Appelleesv.CARROLL COUNTY, KENTUCKY, et al., Defendants-Appellees.Bob Noble, et al., Defendants/Appellees/Cross-AppellantsJ. Guthrie True, James M. Crawford,Attorney/Appellees/Cross-Appellants
Nos. 88-5849 to 88-5852, 88-5964 to 88-5966.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1989.

Before RALPH B. GUY, Jr., BOGGS, and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
In this appeal from an order of the district court imposing sanctions under Fed.R.Civ.P. 11 against attorneys for plaintiffs, the attorneys contend sanctions are not warranted, and the beneficiaries of the sanctions, in their cross-appeal, complain that the sanctions are inadequate.


2
Having thoroughly considered the record on appeal, the briefs of the parties to the appeal, and the arguments of counsel, we are unable to say that the trial court abused its discretion either in imposing sanctions under Fed.R.Civ.P. 11, or in computing the amount of monetary sanctions awarded.  In calculating the amount of the award, the trial court consciously balanced conflicting equities in arriving at a reasonable measure of the amount to be assessed.


3
Accordingly, the orders appealed from are AFFIRMED.


4
BOGGS, Circuit Judge, concurs in the result.